Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for damages sustained by the Claimant to his motor vehicle when said vehicle was damaged by escapees from the Illinois Youth Center, St. Charles, Illinois, pursuant to Ill.Rev.Stat., Ch. 23, §4041. The vehicle in question was totally damaged by student Charles Day on May 31, 1974. Damages to Claimant’s vehicle have been estimated at $200.00 as substantiated by exhibits attached to Claimant’s complaint. It is hereby ordered that the sum of Two Hundred Dollars ($200.00) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.